Case 2:20-cv-10192-GW-AGR Document 26 Filed 04/21/21 Page 1 of 1 Page ID #:62




  1    CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
  2    Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
  3    8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  4    (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
  5    Attorneys for Plaintiff
  6
  7                               UNITED STATES DISTRICT COURT
  8                              CENTRAL DISTRICT OF CALIFORNIA

  9    BRIAN WHITAKER,                                             Case: 2:20-CV-10192-GW-AGR
 10              Plaintiff,                                        Plaintiff’s Notice of Voluntary
                                                                   Dismissal With Prejudice
 11      v.
 12
       THE NOSH RESTAURANT, LLC, a                                 Fed. R. Civ. P. 41(a)(1)(A)(i)
 13    California Limited Liability Company; and
       Does 1- 10,
 14
                 Defendant.
 15
 16
 17           PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
 18   voluntarily dismisses the above captioned action with prejudice pursuant to
 19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 20           Defendant The Nosh Restaurant, LLC, a California Limited Liability
 21   Company, has neither answered Plaintiff’s Complaint, nor filed a motion for
 22   summary judgment. Accordingly, this matter may be dismissed without an
 23   Order of the Court.
 24
 25   Dated: April 21, 2021                  CENTER FOR DISABILITY ACCESS
 26
                                             By:     /s/Amanda Seabock
 27                                                  Amanda Seabock
                                                     Attorney for Plaintiff
 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
